                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

GYAN KUMAR MANGAR                                 )
                                                  )
               Petitioner,                        )
                                                  )
vs.                                               )       CIVIL NO. 18-cv-2178-SMY
                                                  )
DAMON ACUFF,                                      )
                                                  )
               Respondent.                        )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

       Petitioner Gyan Kumar Mangar, a native of Bhutan, is currently being held at the Pulaski

County Detention Center in Ullin, Illinois, pending his removal from the United States. (Doc. 1).

Mangar has filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241, challenging his

ongoing detention by Immigration and Customs Enforcement (“ICE”). (Doc. 1, p. 1). This matter

is now before the Court for a preliminary review of the Petition.

                                             Discussion

       An immigration law judge determined that Mangar was removable on May 29, 2018. Id.

Mangar argues that his ongoing detention is improper because he has been detained pending

removal for longer than the six months that is presumptively allowed under Zadvydas v. Davis,

533 U.S. 678 (2001). He requests release. Id.

       Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

provides that, upon preliminary review of the Petition by the district court judge, “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule

                                                   1
1(b) gives this Court the authority to apply the rules to other habeas corpus proceedings, such as

this action.

        The Court's preliminary review suggests that the Petition cannot be dismissed at the

screening stage, as Mangar alleges that his ongoing detention violates certain constitutional

provisions and 8 U.S.C. § 1231(a)(6), and that he has been in custody for more than 6 months –

the presumptively reasonably period. Zadvydas, 533 U.S. at 701. Accordingly, the Petition will

proceed.

                                             Disposition

        IT IS HEREBY ORDERED that the Petition for a writ of habeas corpus shall proceed

past preliminary screening.

        IT IS FURTHER ORDERED that Damon Acuff shall answer the Petition within thirty

days of the date this Order is entered. This Order to respond does not preclude the respondent

from making whatever waiver, exhaustion, or timeliness arguments he may wish to present to the

Court. Service upon the Administrator, Tri-County Detention Center, 1026 Shawnee College

Road, Ullin, Illinois, 62992 shall constitute sufficient service.

        Out of an abundance of caution, and pursuant to Federal Rule of Civil Procedure 4(i), the

CLERK is DIRECTED to send a copy of the petition and this Order to the United States Attorney

for this District, and to send a copy of the petition and Order via registered or certified mail to the

United States Attorney General in Washington, D.C., to the United States Department of

Homeland Security, and to the United States Immigration & Customs Enforcement.

        IT IS FURTHER ORDERED that this entire matter be REFERRED to Magistrate Judge

Proud for disposition, as contemplated by Local Rule 72.2(b)(2) and 28 U.S.C. § 636(c), should

all parties consent to such a referral.
                                                  2
       Petitioner is ADVISED of his continuing obligations to keep the Clerk (and Respondent)

informed of any change in his whereabouts during this action. This notification shall be done in

writing and not later than seven days after a transfer or other change in address occurs.



       IT IS SO ORDERED

       DATED: 1/16/2019




                                                             s/ STACI M. YANDLE
                                                             United States District Judge




                                                 3
